DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 8,336,766) in view of Swinfen (U.S. Patent Application Publication 2015/0186857 A1).
Regarding claim 1, Miller teaches:
A system for protecting at least one element of an unattended transaction terminal, wherein said at least one element is a keypad and/ or a card reader (See Miller Col. 4, Lines 42-47 - describes an automated teller machine [ATM] as a type of unattended transaction terminal and different types of user interfaces that act as security measures and Figure 1 – keypad [32] and card reader [66]), wherein said system comprises at least the following components: 
a keypad and/or card reader protection component for protecting said keypad and/or card reader and interacting with at least one user of said unattended transaction terminal in order to detect an abnormality (See Miller Col. 11, Lines 5-22 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine and Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), said protection component comprising at least the following elements: 
a controller for controlling at least one parameter for backlighting at least part of said keypad and/or card reader (See Miller Figure 9 – elements [66, 126, 128]; Col. 11, Lines 5-40 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine, Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260] and Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission); 
at least one message, relating to said backlighting parameter, to be displayed on a screen of said unattended transaction terminal, said at least one message corresponding to the interacting with the at least one user; and 
a detector for detecting an abnormality according to said interacting (See Miller Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), said detector delivering an alert 
a checking component for checking that the detected abnormality represents a fraud on keypad and/or card reader, said checking component comprising at least the following components: 
a controller for controlling a light source external to said keypad and/or card reader, said external light source being distinct from the internal light sources for backlighting and from the screen of said unattended transaction terminal; and
a brightness sensor for analyzing a light intensity relating to the light source, delivering a decision to validate that said detected abnormality represents a fraud on the keypad and/or card reader in response to said analyzed light intensity being not in accordance with a reference light intensity (See Miller Col. 4 line 42-59 - describes various user interface devices including at least a display screen showing system generated messages to a user and a keypad allowing said user to respond to said messages or validate operating conditions of the system, Col. 11 line 5 - Col. 13, line 31 - describes the system displaying a warning message on a screen to alert a user to unauthorized conditions of the system, such as a fraud device placed over the card reader, as measured by light emitters and sensors, wherein, said message displayed on the screen is an external illumination that is distinct from the internal light sources backlighting the card reader.  The system prompts the user for input to verify the illumination of lights around a card reader slot to determine if an unauthorized reading device is attached to said card reader.  If an unauthorized device is detected [via radiation sensing devices (128) as shown on the exterior face of the card reader slot], then the system will send a status message to a service provider to indicate an issue with normal operation has occurred and Col. 18 line 33-55 - describes the system using infrared emitters [light source] and cameras to detect a user’s gaze to determine which area of the display screen said user’s eyes are directed, wherein said infrared emitters and cameras are adjacent to said display screen [therefore distinct from it] and the intent of this feature is to reduce the fraudulent interception of inputs from said user).
While Miller teaches a multiple systems and methods for protecting the components of an ATM terminal, Miller does not explicitly teach that a protection parameter maybe based on no response to said displayed message being received before expiry of a predetermined time.  This is taught by Swinfen (See ¶ [0201] - describes a system using time expiration as governing user inputs responding to messages displayed on a screen as a security measure in ATMs, and that this practice is normal, or well known in the art).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timed user response requirement to verify a message from the user interface as noted in Swinfen in the invention of Miller because the use of timeouts is a common practice in ATM transactions.
Regarding claim 6, modified Miller teaches:
The system according to claim 1, comprising a receiver for receiving at least one triggering command to trigger said protection component, coming from a module for protecting said unattended transaction terminal (See Miller Figure 11 and Col. 12, lines 5-63 and Col. 13, lines 1-14 - describes a process of activating the elements [126] and [128] and providing a warning based on the detected radiation is automatically performed, i.e. triggered, when the insertion of a card into the slot is detected).
Regarding claim 7, modified Miller teaches:
The system according to claim 6, wherein said receiver and/or said protection component are implemented in said keypad and/or card reader (See Miller Figure 9 and Col. 11, lines 5-27 which teaches where the elements [126] and [128] are installed in the card slot housing [66]).	
Regarding claim 8, modified Miller teaches:
The system according to claim 1, wherein said controller for controlling at least one backlighting parameter performs at least one of the following activations: 
- activation of one or more colors emitted by at least one light source internal to said keypad and/or card reader; 
- intermittent activation of at least one light source internal to said keypad and/or card reader (See Miller Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch]).
Regarding claim 9, modified Miller teaches:
The system according to claim 1, comprising a backlighting component for backlighting at least part of said keypad and/or card reader, said backlighting component belonging to the group consisting of: 
- a light guide around at least part of said keypad and/or card reader; 
- a structure composed of a plastic part, connected to at least one light source internal to said keypad and/or card reader, placed on an impact-resistant white part;
- a structure composed of a light-diffusing part, connected to at least one light source internal to said keypad and/or card reader, a light-diffusing frosted film and an impact-resistant protective part; 
- a light source disposed under at least one key of said keypad and/or card reader, when the latter is a keypad (See Miller Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260]; Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission).
Regarding claims 10 and 12, Miller teaches:
A method/ computer-readable and non-transitory storage medium, storing a computer program product thereon, which when executed by a processor of a protection system configure the protection system to perform a method for protecting at least one element of an unattended transaction terminal, wherein at least one element is a keypad and/or card reader (See Miller Col. 4, Lines 42-47 - describes an automated teller machine [ATM] as a type of unattended transaction terminal and different types of user interfaces that act as security measures), wherein said method comprises: 
protecting said keypad and/or card reader and interacting with at least one user of said unattended transaction terminal in order to detect an abnormality, comprising (See Miller Col. 11, Lines 5-22 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine and Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors): 
controlling at least one parameter for backlighting at least part of said keypad and/or card reader (See Miller Figure 9 – elements [66, 126, 128]; Col. 11, Lines 5-40 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine, Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260] and Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission); 
displaying at least one message, relating to said backlighting parameter on a screen of said unattended transaction terminal, said at least one message corresponding to the interacting with the at least one user; 
detecting an abnormality according to said interacting (See Miller Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), 
delivering an alert in response to detecting the abnormality; and
checking that the detected abnormality represents a fraud on the keypad and/or card reader, comprising: 
controlling an illumination of a light source that is external to said keypad and/or card reader, said external light source being distinct from the internal light sources for backlighting; and 
analyzing a light intensity, relating to the illumination of the light source; and
validating that said detected abnormality represents a fraud on the keypad and/or card reader in response to said analyzed light intensity being not in accordance with a reference light intensity (See Miller Col. 11, line 41 - Col. 13, line 31 - describes the system displaying a warning message on a screen to alert a user to unauthorized conditions of the system, such as a fraud device placed over the card reader, as measured by light emitters and sensors, wherein, said message displayed on the screen is an external illumination that is distinct from the internal light sources backlighting the card reader.  The system prompts the user for input to verify the illumination of lights around a card reader slot to determine if an unauthorized reading device is attached to said card reader.  If an unauthorized device is detected, then the system will send a status message to a service provider to indicate an issue with normal operation has occurred and Col. 4 line 42-59 - describes various user interface devices including at least a display screen showing system generated messages to a user and a keypad allowing said user to respond to said messages or validate operating conditions of the system).
While Miller teaches a multiple systems and methods for protecting the components of an ATM terminal, Miller does not explicitly teach that a protection parameter maybe based on not receiving a response from the at least one user to said displayed message before expiry of a predetermined period of time.  This is taught by Swinfen (See ¶ [0201] - describes a system using time expiration as governing user inputs responding to messages displayed on a screen as a security measure in ATMs, and that this practice is normal, or well known in the art).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timed user response requirement to verify a message from the user interface as noted in Swinfen in the invention of Miller because the use of timeouts is a common practice in ATM transactions.
Regarding claims 14 and 17, modified Miller teaches:
The storage medium of claim 12/ method of claim 10, wherein the at least one parameter for backlighting is selected from the group consisting of: 
- a first parameter for activating one or more colors emitted by at least one backlighting light source internal to said keypad and/or card reader; 
- a second parameter for intermittent activation of at least one backlighting light source internal to said keypad and/or card reader; and 
- a combination of the first and second parameters (See Miller Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch]).
Regarding claims 15 and 18, modified Miller teaches:
The storage medium of claim 14/ method of claim 17, wherein the at least one backlighting light source is selected from the group consisting of: 
- a light guide around at least part of said keypad and/or card reader; 
- a structure composed of a plastic part, connected to at least one light source internal to said keypad and/or card reader, placed on an impact-resistant white part; 
- a structure composed of a light-diffusing part, connected to at least one light source internal to said keypad and/or card reader, a light-diffusing frosted film and an impact-resistant protective part; and -7- 
- a light source disposed under at least one key of said keypad (See Miller Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260]; Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission).

Response to Arguments
Applicant's arguments filed on 05/18/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112:
The amendments to claims 1 and 6-8 are now disclosed as being limited to a keypad and/or a card reader, which are distinct types of structures.  Therefore, the previous rejection under 35 U.S.C. § 112(b) is withdrawn.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Swinfen in the invention of Miller, as a whole.  
Contrary to the Applicant’s assertion that the Examiner is in error, the combination of Miller and Swinfen do in fact disclose: "delivering an alert based on no response to said displayed message being received before expiry of a predetermined time".  As noted above regarding claims 1, 10 and 12, Miller teaches delivering multiple types of alerts when certain conditions of ATM operation are not met or recognized by a user of said ATM, while Swinfen teaches that it is normal practice for an ATM to require a response from a user before a threshold period of time expires.  Therefore, the citation of Miller and Swinfen is not in error.  The Applicant is reminded that the citation of Miller and Swinfen needs to be considered as a whole, not just the sections cited by the examiner.    
For the purpose of examination, ATMs are broadly interpreted to be a type of an unattended transaction terminal, since they are typically unattended (except for maintenance or to resolve a variety of issues that may occur) and they conduct banking transactions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687